Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 17 are objected to because of the following informalities: “Automatic Dependant Surveillance - Broadcast (ADS-B)” should be changed to “Automatic Dependent Surveillance - Broadcast (ADS-B)”
Claim 19 is objected to because of the following informalities:  “receive pilot data management inputs on the MCDU, the data management inputs operative to control analytical operations on the received turbulence data” should be changed to “receive pilot data management inputs on the MCDU, the data management inputs operative to control analytical operations on the received turbulence data,” (Comma added).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claims 17-20, the claims do not satisfy the STEP 1 requirement of the 2019 PEG because the claims are directed toward “Computer code”, i.e. “software per se”.  “Software per se”, when claimed as a product without any structure limitations, does not have a physical or tangible form and, therefore, does not fall within one of the four categories of patent eligible subject matter.  While a claim directed to “software per se” does not recite patent eligible subject matter, a claim directed to a non-transitory computer readable medium comprising the software does recite patent eligible subject matter because it is considered an article of manufacture.  If support is found within the specification, Applicant is advised to amend the preamble of claim 17 to “A non-transitory computer readable medium comprising computer code for real-time reporting and display of airborne sensed turbulence data to other aircraft and ground stations using Automatic Dependant Surveillance - Broadcast (ADS-B) standard messaging protocol and an ADS-B downlink, the transmitting aircraft having a turbulence sensor for sensing in-flight turbulence, and an ADS-B system for broadcasting ADS-B protocol messages, the turbulence sensor in communication with the ADS-B system, that, when executed by a processor, performs: [the claimed functions]”, or equivalent language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (U.S. Patent No. 9,126,696) in view of Leon et al. (U.S. Patent Publication No. 2018/0301039).
Regarding claim 1, Hampel et al. teaches A system for real-time reporting and display of airborne sensed turbulence data to other aircraft and ground stations using Automatic Dependant Surveillance - Broadcast (ADS-B) standard messaging protocol, the system comprising: a turbulence sensor for sensing and communicating turbulence data, (Abstract; See "A method, device and system is provided for obtaining and processing turbulence data via communication devices located on-board airplanes. Turbulence data obtained by a plurality of communication devices may be received during flights on-board respective ones of a plurality of airplanes. Accumulated tempo-spatial turbulence information may be generated by super-positioning the turbulence data received from the plurality of communication devices onto a single tempo-spatial frame of reference. The accumulated tempospatial turbulence data information may be distributed to one or more of the communication devices. The plurality of communication devices may include one or more hand-held user communication device and/or embedded airplane communication device.") and a first processor system in communication with the turbulence sensor and ADS-B transmitter system and configured to: receive turbulence data from the turbulence sensor; (Col. 1, ll. 29-59; See "The term "communication device" as used herein refers to any electronic device that is provided with the ability to both transmit and receive data, usually but not exclusively, over a communication network. Communication devices may include user equipment (UE) such as hand-held mobile devices that are not integral to and may be carried onto and off of an airplane including, for example, smartphones, tablet personal computers (PCs), and laptop PCs. User equipment (UE) may be operated for example by a pilot, flight crew member or a passenger, for example, releasable secured to a dashboard mount in the cockpit so that the user equipment has a generally fixed position relative to the airplane. Additionally or alternatively, communication devices may be part of embedded airplane communication systems that are embedded in, inseparably mounted to, or integral to, airplane devices. Embedded airplane communication devices may include, for example, transmitter-responders (transponders), such as mode C process the received turbulence data to determine a turbulence intensity level; (Col. 4, ll. 54-57; See "Turbulence data may be represented, for example, by values identifying intensity, source of data (manual or automatic), time, and further metadata describing the turbulence data.") communicate the turbulence intensity level to the transmitter system for encoding the turbulence intensity level into an standard protocol message, the message having a structure including a format type code, the turbulence message utilizing a message structure having a 'reserved' format type code or a message structure with a spare data bits, transmitter system periodically broadcasting (transmitting) the encoded turbulence messages. (Col. 1, ll. 29-59; See "The term "communication device" as used herein refers to any electronic device that is provided with the ability to both transmit and receive data, usually but not exclusively, over a communication network. Communication devices may include user equipment (UE) such as hand-held mobile devices that are not integral to and may be carried onto and off of an airplane including, for example, smartphones, tablet personal computers (PCs), and laptop PCs. User equipment (UE) may be operated for example by a pilot, flight crew member or a passenger, for example, releasable secured to a dashboard mount in the cockpit so that the user equipment has a generally fixed position relative to the airplane. Additionally or alternatively, communication devices may be part of embedded airplane communication systems that are embedded in, inseparably mounted to, or integral to, airplane devices. Embedded airplane communication devices may include, for example, transmitter-responders (transponders), such as mode C transponders or mode S transponders, or Universal Access Transceivers (UATs). Communication devices may include or may be operatively connected to one  but fails to teach an ADS-B transmitter system configured to receive data, encode data into ADS-B standard protocol messages defined by a standard protocol message structure, the ADS-B transmitter system having a transmitter for broadcasting (transmitting) ADS-B messages to other aircraft or ground stations over a plurality of time periods,
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches an ADS-B transmitter system configured to receive data, encode data into ADS-B standard protocol messages defined by a standard protocol message structure, the ADS-B transmitter system having a transmitter for broadcasting (transmitting) ADS-B messages to other aircraft or ground stations over a plurality of time periods, (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not limited to the real-time airspeed, altitude, identification code and location of the aircraft to which the pod is secured. As such, the pod 10 functions to independently capture such information using an integrated sensor suite 20.")
Hampel et al. and Leon et al. are both directed to aircraft control systems and are obvious to combine because Hampel et al. is improved with the ADS-B transmitter system within Leon et al. which was well known before the effective filing date of the claimed invention as confirmed by the “Background of the Invention” within the instant specification, pages 1-4. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Hampel et al. in view of Leon et al. This statement applies to all claims dependent on independent claim 1.
wherein the ADS-B standard message protocol structure includes a numerical format type code defining the message contents and wherein the ADS-B turbulence messages are identified as messages with a numerical format type code selected from 25,26,27,29,or30.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches wherein the ADS-B standard message protocol structure includes a numerical format type code defining the message contents and wherein the ADS-B turbulence messages are identified as messages with a numerical format type code selected from 25,26,27,29,or30. (Par. 0034; See "The transponder interface unit 24 functions to automatically receive and/or determine the transponder codes being transmitted by the aircraft. In order to specifically eliminate wireless signal interference, the transponder interface unit 24 is preferably directly coupled to the aircraft's transponder itself, in order to detect and relay the transponder codes and altitudes codes to the control unit 30. In one embodiment, the transponder interface unit can include an isolation capacitor 24a that is connected 24b to the DC power line of the aircraft's transponder, and a logarithmic detector 24c that is in communication with the control unit 30. As will be described below, the capacitor and logarithmic detector function to decode the RF signals embedded within the DC power line to determine the transponder and altitude codes being transmitted by the aircraft.")
Regarding claim 3, Hampel et al. teaches The system of claim 1 wherein the turbulence message comprises a message format type having a spare data bit field, the message reconfigured to contain the turbulence data within the spare data bit field, and wherein the turbulence data includes turbulence intensity level and turbulence duration. (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level ( e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). Each segment may include one or more of: start and end coordinates, start and ADS-B transmitter.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches an ADS-B transmitter (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not limited to the real-time airspeed, altitude, identification code and location of the aircraft to which the pod is secured. As such, the pod 10 functions to independently capture such information using an integrated sensor suite 20.")
Regarding claim 4, Hampel et al. teaches wherein the first processor processes the received turbulence data to determine a turbulence intensity level and a turbulence duration and wherein the turbulence intensity level and a turbulence duration (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level ( e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). Each segment may include one or more of: start and end coordinates, start and end altitude, start and end times tamp, and bearing. A segment may have a maximum duration (such as, 15 minutes), for example, to enable the processor to respond to queries that are time based, such as "show turbulence from the past 45 minutes.") but fails to teach wherein the ADS-B transmitter system comprises a second processor and wherein the first processor is part of a Flight Management System (FMS) and wherein the ADS-B system comprises a 1090ES transponder and are communicated to the ADS-B second processor for encoding into an ADS-B turbulence message, the message being structured in accordance with ADS-B standard messaging protocols utilizing a 'reserved' format type message reconfigured to contain the turbulence data.
wherein the ADS-B transmitter system comprises a second processor and wherein the first processor is part of a Flight Management System (FMS) and wherein the ADS-B system comprises a 1090ES transponder and  are communicated to the ADS-B second processor for encoding into an ADS-B turbulence message, the message being structured in accordance with ADS-B standard messaging protocols utilizing a 'reserved' format type message reconfigured to contain the turbulence data. (Par. 0035; See "As is known to those of skill in the art, when an aircraft's transponder transmits a signal, some of the power of the transmission is absorbed by the DC power supply of the transponder itself. Therefore, by measuring the AC voltage that is imparted onto the DC power line by the transmission of the transponder, it is possible to read the transmission itself. Accordingly, the isolation capacitor can include a 1.5 pF capacitor, for example, that is in direct communication with the DC power line of the transponder. The use of this capacitor allows only higher frequencies to pass through to the logarithmic detector, which accurately converts an RF signal at its input to an equivalent decibel scaled value at its DC output, which can be supplied directly to the CPU 31 of the below described control unit 30. One suitable example of a logarithmic detector includes the AD8313 Logarithmic detector/controller that is commercially available from Analog Devices, INC., however other such components are also contemplated.")
Regarding claim 5, Hampel et al. teaches wherein the first processor is integrated with the turbulence sensor and wherein the first processor processes the received turbulence data to determine a turbulence intensity level and a turbulence duration and wherein the turbulence intensity level and a turbulence duration are communicated into a turbulence message containing turbulence data. (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level ( e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). Each an ADS-B transmitter for encoding messages
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches an ADS-B transmitter for encoding messages (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not limited to the real-time airspeed, altitude, identification code and location of the aircraft to which the pod is secured. As such, the pod 10 functions to independently capture such information using an integrated sensor suite 20.")
Regarding claim 6, Hampel et al. teaches wherein the first processor processes the received turbulence data to determine a turbulence intensity level and a turbulence duration and encodes the turbulence intensity level (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level ( e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). Each segment may include one or more of: start and end coordinates, start and end altitude, start and end times tamp, and bearing. A segment may have a maximum duration (such as, 15 minutes), for example, to enable the processor to respond to queries that are time based, such as "show turbulence from the past 45 minutes.") but fails to teach wherein the ADS-B transmitter system comprises the first processor and wherein the ADS-B transmitter system comprises a 1090ES Mode S transponder  into an ADSB message having standard 1090ES ADS-B protocol message format, the 1090ES ADS-B protocol message structure having a numerical format type code defining the message contents and wherein the turbulence message utilizes a 'reserved' format type code the reserved message definition reconfigured to contain the turbulence intensity level.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches wherein the ADS-B transmitter system comprises the first processor and wherein the ADS-B transmitter system comprises a 1090ES Mode S transponder  into an ADSB message having standard 1090ES ADS-B protocol message format, the 1090ES ADS-B protocol message structure having a numerical format type code defining the message contents and wherein the turbulence message utilizes a 'reserved' format type code the reserved message definition reconfigured to contain the turbulence intensity level. (Par. 0035; See "As is known to those of skill in the art, when an aircraft's transponder transmits a signal, some of the power of the transmission is absorbed by the DC power supply of the transponder itself. Therefore, by measuring the AC voltage that is imparted onto the DC power line by the transmission of the transponder, it is possible to read the transmission itself. Accordingly, the isolation capacitor can include a 1.5 pF capacitor, for example, that is in direct communication with the DC power line of the transponder. The use of this capacitor allows only higher frequencies to pass through to the logarithmic detector, which accurately converts an RF signal at its input to an equivalent decibel scaled value at its DC output, which can be supplied directly to the CPU 31 of the below described control unit 30. One suitable example of a logarithmic detector includes the AD8313 Logarithmic detector/controller that is commercially available from Analog Devices, INC., however other such components are also contemplated.")
Regarding claim 7, Hampel et al. teaches wherein further comprising an receiver system configured to receive turbulence messages from other aircraft and ground stations, decode the received turbulence messages in accordance with the message structure protocols, and provide the decoded turbulence message data for pilot display, the system further comprising: a display system for displaying decoded turbulence data and in communication with the first processor, (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may wherein the first processor system is in communication with the ADS-B receiver and the display system, the first processor system further configured to: receive the decoded ADS-B turbulence messages; process the received data into turbulence display messages; and communicate the turbulence display messages to the display system for display.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches wherein the first processor system is in communication with the ADS-B receiver and the display system, the first processor system further configured to: receive the decoded ADS-B turbulence messages; process the received data into turbulence display messages; and communicate the turbulence display messages to the display system for display. (Par. 0034; See "The transponder interface unit 24 functions to automatically receive and/or determine the transponder codes being transmitted by the aircraft. In order to specifically eliminate wireless signal interference, the transponder interface unit 24 is preferably directly coupled to the aircraft's transponder itself, in order to detect and relay the transponder codes and altitudes codes to the control unit 30. In one embodiment, the transponder interface unit can include an isolation capacitor 24a that is connected 24b to the DC power line of the aircraft's transponder, and a logarithmic detector 24c that is in communication with the control unit 30. As will be described below, the capacitor and logarithmic detector function to decode the RF signals embedded within the DC power line to determine the transponder and altitude codes being transmitted by the aircraft.")
The system of claim 7 wherein display system includes software instructions operative to display a plurality of display formats responsive to pilot input and to process the received turbulence display data and display the turbulence data on at least one of the display formats. (Col. 3, ll. 52-67 - Col. 4. ln. 1; See "FIG. 2 is a schematic illustration of a system for monitoring turbulence data in accordance with embodiments of the present invention. The system may include a plurality of communication devices 30 located respectively on a plurality of airplanes lOA-lOF and configured to obtain and transmit turbulence data relating to turbulence 70 affecting the respective airplanes lOA-lOF over a communication channel. Communication devices 30 may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, a memory 32 for storing turbulence data and processing instructions, a processor 34 for executing the instructions, and/or a display for displaying turbulence data or maps. Communication devices 30 may be carried on board an airplane by users or may form an integral part of the airplane in embedded communication systems on board the aircrafts.")
Regarding claim 9, Hampel et al. teaches The system of claim 8 wherein display system includes overlay display format for overlaying the display of turbulence data onto at least one of the display formats. (Col. 3, ll. 58-65; See "Communication devices 30 may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, a memory 32 for storing turbulence data and processing instructions, a processor 34 for executing the instructions, and/or a display for displaying turbulence data or maps.")
Regarding claim 10, Hampel et al. teaches The system of claim 9 wherein the turbulence display overlay comprises a plurality of display symbols indicative of the reported turbulence data. (Col. 3, ll. 58-65; See "Communication devices 30 may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, a memory 32 for storing turbulence data and processing 
Regarding claim 11, Hampel et al. teaches A method of sensing, broadcasting, receiving and displaying real-time in-flight turbulence reports from an airborne transmitting aircraft to a receiving aircraft or receiving ground stations, using the messaging protocol and a downlink, the transmitting aircraft having a turbulence sensor for sensing in-flight turbulence, and an system for broadcasting protocol messages, the turbulence sensor in communication with the  system, the method comprising: periodically sampling the turbulence sensor to obtain sensed turbulence data, (Abstract; See "A method, device and system is provided for obtaining and processing turbulence data via communication devices located on-board airplanes. Turbulence data obtained by a plurality of communication devices may be received during flights on-board respective ones of a plurality of airplanes. Accumulated tempo-spatial turbulence information may be generated by super-positioning the turbulence data received from the plurality of communication devices onto a single tempo-spatial frame of reference. The accumulated tempospatial turbulence data information may be distributed to one or more of the communication devices. The plurality of communication devices may include one or more hand-held user communication device and/or embedded airplane communication device.") encoding the sensed turbulence data into a turbulence message, the message being structured in accordance with standard messaging protocols, the message structure including a numerical format type code, the type code defining the message contents and wherein the turbulence message utilizes either a message structure having a 'reserved' format type code or a message structure having spare data bits, the message definition reconfigured to contain the turbulence data, (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level ( e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). and communicating the encoded turbulence message to the system, whereby the encoded turbulence message is broadcast (transmitted) to other aircraft and ground stations. (Col. 1, ll. 29-59; See "The term "communication device" as used herein refers to any electronic device that is provided with the ability to both transmit and receive data, usually but not exclusively, over a communication network. Communication devices may include user equipment (UE) such as hand-held mobile devices that are not integral to and may be carried onto and off of an airplane including, for example, smartphones, tablet personal computers (PCs), and laptop PCs. User equipment (UE) may be operated for example by a pilot, flight crew member or a passenger, for example, releasable secured to a dashboard mount in the cockpit so that the user equipment has a generally fixed position relative to the airplane. Additionally or alternatively, communication devices may be part of embedded airplane communication systems that are embedded in, inseparably mounted to, or integral to, airplane devices. Embedded airplane communication devices may include, for example, transmitter-responders (transponders), such as mode C transponders or mode S transponders, or Universal Access Transceivers (UATs). Communication devices may include or may be operatively connected to one or more turbulence sensor( s ), communication circuit( s) including antenna( e ), memor(ies ), processor( s ), and display(s), any combination of which may be integrated into one housing as a single device, or may be separated into different devices. Data may be transmitted between the user equipment, embedded airplane communication devices, satellites, ground communication devices, or any combination thereof over one or more wireless networks including, for example, radio, satellite, Wi-Fi (e.g. IEEE 802.11 family), cellular such as 3G or long term evolution (LIE), or any combination thereof.") but fails to teach an ADS-B transmitter
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches an ADS-B transmitter (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not 
Hampel et al. and Leon et al. are both directed to aircraft control systems and are obvious to combine because Hampel et al. is improved with the ADS-B transmitter system within Leon et al. which was well known before the effective filing date of the claimed invention as confirmed by the “Background of the Invention” within the instant specification, pages 1-4. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Hampel et al. in view of Leon et al. This statement applies to all claims dependent on independent claim 11.
Regarding claim 12, Hampel et al. fails to teach wherein the step of encoding the sensed turbulence data into an ADS-B message includes encoding the data into an ADS-B message having a structure including a numerical format type code, the type code defining the message contents and wherein the ADS-B turbulence message utilizes a message structure having a 'reserved' format type code the message definition reconfigured to contain the turbulence data and wherein the ADS-B turbulence message are identified as messages with a numerical format type code selected from 25, 26, 27, 29, or 30, and wherein the turbulence data includes a turbulence intensity level.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches wherein the step of encoding the sensed turbulence data into an ADS-B message includes encoding the data into an ADS-B message having a structure including a numerical format type code, the type code defining the message contents and wherein the ADS-B turbulence message utilizes a message structure having a 'reserved' format type code the message definition reconfigured to contain the turbulence data and wherein the ADS-B turbulence message are identified as messages with a numerical format type code selected from 25, 26, 27, 29, or 30, and wherein the turbulence data includes a turbulence intensity level. (Par. 0034; See "The transponder interface unit 24 functions to automatically receive and/or determine the transponder codes being transmitted by the aircraft. In order to specifically eliminate wireless 
Regarding claim 13, Hampel et al. teaches wherein the step of periodically sampling the turbulence sensor to obtain turbulence data includes processing the sensor data to determine a turbulence intensity level and a turbulence duration (Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level (e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). Each segment may include one or more of: start and end coordinates, start and end altitude, start and end times tamp, and bearing. A segment may have a maximum duration (such as, 15 minutes), for example, to enable the processor to respond to queries that are time based, such as "show turbulence from the past 45 minutes.") but fails to teach the ADS-B turbulence message having a standard 1090ES ADS-B protocol message format.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches the ADS-B turbulence message having a standard 1090ES ADS-B protocol message format. (Par. 0035; See "As is known to those of skill in the art, when an aircraft's transponder transmits a signal, some of the power of the transmission is absorbed by the DC power supply of the transponder itself. Therefore, by measuring the AC voltage that is imparted onto the DC power line by the transmission of the transponder, it is possible to read the transmission itself. Accordingly, the isolation capacitor can include a 1.5 pF capacitor, for example, that 
Regarding claim 14, Hampel et al. teaches communicating the decoded turbulence data to the receiving aircraft display system, and displaying the decoded turbulence data on the receiving aircraft display system. (Col. 3, ll. 52-67 - Col. 4. ln. 1; See "FIG. 2 is a schematic illustration of a system for monitoring turbulence data in accordance with embodiments of the present invention. The system may include a plurality of communication devices 30 located respectively on a plurality of airplanes lOA-lOF and configured to obtain and transmit turbulence data relating to turbulence 70 affecting the respective airplanes lOA-lOF over a communication channel. Communication devices 30 may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, a memory 32 for storing turbulence data and processing instructions, a processor 34 for executing the instructions, and/or a display for displaying turbulence data or maps. Communication devices 30 may be carried on board an airplane by users or may form an integral part of the airplane in embedded communication systems on board the aircrafts.") but fails to teach wherein the method further includes: establishing an ADS-B data link between the transmitting aircraft and the receiving aircraft, the receiving aircraft having an ADS-B system capable of receiving and decoding ADS-B messages in accordance with established ADS-B messaging protocols, the receiving aircraft further having a display system in communication with the ADS-B system such that received and decoded message data may be displayed thereon, receiving broadcast ADS-B turbulence messages from a transmitting aircraft via the ADS-B datalink, processing the received ADS-B turbulence message by decoding the message in accordance with standard ADS-B message structure protocols thereby retrieving the turbulence data.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches wherein the method further includes: establishing an ADS-B data link between the transmitting aircraft and the receiving aircraft, the receiving aircraft having an ADS-B system capable of receiving and decoding ADS-B messages in accordance with established ADS-B messaging protocols, the receiving aircraft further having a display system in communication with the ADS-B system such that received and decoded message data may be displayed thereon, receiving broadcast ADS-B turbulence messages from a transmitting aircraft via the ADS-B datalink, processing the received ADS-B turbulence message by decoding the message in accordance with standard ADS-B message structure protocols thereby retrieving the turbulence data. (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not limited to the real-time airspeed, altitude, identification code and location of the aircraft to which the pod is secured. As such, the pod 10 functions to independently capture such information using an integrated sensor suite 20.")
Regarding claim 15, Hampel et al. teaches wherein display system includes software instructions for receiving pilot display control inputs, the inputs operative to command display of one of a plurality of display formats responsive to the inputs, the software operative to process the pilot display control inputs and the received turbulence display data and display the data on at least one of the display formats, the display formats including map overlays, the overlays comprising a plurality of display symbols indicative of the reported turbulence data, the method further comprising: receiving pilot display control inputs, and displaying the turbulence display data and display symbols responsive to the selected pilot display control inputs and in accordance with the display symbols indicative of the reported turbulence data. (Col. 3, ll. 52-67 - Col. 4. ln. 1; See "FIG. 2 is a schematic illustration of a system for monitoring turbulence data in accordance with embodiments of the present invention. The system may include a plurality of communication devices 30 located respectively 
Regarding claim 16, Hampel et al. teaches The method of claim 15 wherein the pilot display control inputs include; map format, display interval, number of time intervals, altitude window, proximity circle radius, aggregation time, historical aggregation mode, and statistical mode. (Col. 1, ll. 60-67 - Col. 2, ll. 1-13; See "FIG. 1 is a map diagram illustrating turbulence data obtained by forecast models. Map 10 shows areas that are likely to be affected by turbulence. The darker pattern indicates a likelihood of a relatively severe level of turbulence, whereas the lighter pattern indicates a likelihood of a relatively moderate level of turbulence. The data derived from the forecast models may be regularly updated and is typically based on mathematical models. The data may be generated for different timeslots and altitude ranges so that a flight route may be planned and amended accordingly. These maps are generated via forecast models generally based on weather conditions, but suffer from severe inaccuracies due to the inability to correctly estimate the effect of the various weather conditions on turbulence. First, not all clouds lead to turbulence, and second, various conditions such as clear-air turbulence (CAT) cannot be accurately forecasted. Therefore, currently available solutions for obtaining and presenting turbulence data tend to suffer both from 'no detection' scenarios and 'false alarm' scenarios which generally undermine the reliability of turbulence monitoring." & Col. 2, ll. 31-44; See "Embodiments of the present invention provide a device, system and method for obtaining turbulence data by a communication device during a flight on-board an airplane. The turbulence data from the communication devices may be transmitted to a remote location. Accumulated tempo-spatial turbulence information may be received that is generated at 
Regarding claim 17, Hampel et al. teaches Computer code executable on a system for real-time reporting and display of airborne sensed turbulence data to other aircraft and ground stations using messaging protocol and an ADS-B downlink, the transmitting aircraft having a turbulence sensor for sensing in-flight turbulence, and an system for broadcasting protocol messages, the turbulence sensor in communication with the system, the software when executed is operative to: periodically sample the turbulence sensor to obtain sensed turbulence data, process the sampled turbulence sensor data to determine a turbulence intensity level, (Abstract; See "A method, device and system is provided for obtaining and processing turbulence data via communication devices located on-board airplanes. Turbulence data obtained by a plurality of communication devices may be received during flights on-board respective ones of a plurality of airplanes. Accumulated tempo-spatial turbulence information may be generated by super-positioning the turbulence data received from the plurality of communication devices onto a single tempo-spatial frame of reference. The accumulated tempospatial turbulence data information may be distributed to one or more of the communication devices. The plurality of communication devices may include one or more hand-held user communication device and/or embedded airplane communication device." & Col. 6, ll. 17-32; See "According to some embodiments of the present invention, the processor may distribute the accumulated turbulence data to be displayed on communication devices. In some embodiments, the processor may divide and distribute flight and turbulence data into segments of time. Each segment may represent a single turbulence level ( e.g., in a range of0-5) and the processor may create a new segment if the processor detects a change in the turbulence level and/or a change in the course/bearing of the flight by more than a predetermined threshold amount (such as, 2 degrees). Each segment may include one or more of: start and end coordinates, start and end altitude, start and end times tamp, and bearing. A encode the sensed turbulence data into a ADS-B turbulence message, the message being structured in accordance with ADS-B standard messaging protocols, the message structure including a numerical format type code, the type code defining the message contents and wherein the ADS-B turbulence message utilizes a either a message structure having a 'reserved' format type code or a message structure having spare data bits, the message definition reconfigured to contain the turbulence data, and broadcast the ADS-B turbulence message over the ADS-B datalink to receiving aircraft or ground stations.
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches encode the sensed turbulence data into a ADS-B turbulence message, the message being structured in accordance with ADS-B standard messaging protocols, the message structure including a numerical format type code, the type code defining the message contents and wherein the ADS-B turbulence message utilizes a either a message structure having a 'reserved' format type code or a message structure having spare data bits, the message definition reconfigured to contain the turbulence data, and broadcast the ADS-B turbulence message over the ADS-B datalink to receiving aircraft or ground stations. (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not limited to the real-time airspeed, altitude, identification code and location of the aircraft to which the pod is secured. As such, the pod 10 functions to independently capture such information using an integrated sensor suite 20.")
Hampel et al. and Leon et al. are both directed to aircraft control systems and are obvious to combine because Hampel et al. is improved with the ADS-B transmitter system within Leon et al. which was well known before the effective filing date of the claimed invention as confirmed by the “Background of the Invention” within the instant specification, pages 1-4. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
Regarding claim 18, Hampel et al. teaches establish an data link between the transmitting aircraft and the receiving aircraft, the receiving aircraft having an system capable of receiving and decoding  messages in accordance with established messaging protocols, the receiving aircraft further having a Multifunction Display system (MFD) in communication with the system such that received and decoded message data may be displayed thereon, (Col. 1, ll. 29-59; See "The term "communication device" as used herein refers to any electronic device that is provided with the ability to both transmit and receive data, usually but not exclusively, over a communication network. Communication devices may include user equipment (UE) such as hand-held mobile devices that are not integral to and may be carried onto and off of an airplane including, for example, smartphones, tablet personal computers (PCs), and laptop PCs. User equipment (UE) may be operated for example by a pilot, flight crew member or a passenger, for example, releasable secured to a dashboard mount in the cockpit so that the user equipment has a generally fixed position relative to the airplane. Additionally or alternatively, communication devices may be part of embedded airplane communication systems that are embedded in, inseparably mounted to, or integral to, airplane devices. Embedded airplane communication devices may include, for example, transmitter-responders (transponders), such as mode C transponders or mode S transponders, or Universal Access Transceivers (UATs). Communication devices may include or may be operatively connected to one or more turbulence sensor( s ), communication circuit( s) including antenna( e ), memor(ies ), processor( s ), and display(s), any combination of which may be integrated into one housing as a single device, or may be separated into different devices. Data may be transmitted between the user equipment, embedded airplane communication devices, satellites, ground communication devices, or any combination thereof over one or more wireless networks including, for example, radio, satellite, Wi-Fi (e.g. IEEE 802.11 family), cellular such as 3G or long term evolution (LIE), or any combination thereof.") but fails to teach an ADS-B transmitter and receive broadcast ADS-B turbulence messages from a transmitting aircraft via ADS-B datalink, process the received ADS-B turbulence message by decoding the message in accordance with standard ADS-B message structure protocols thereby retrieving the turbulence data,
Leon et al. makes up for the deficiencies in Hampel et al. Leon et al. teaches an ADS-B transmitter and receive broadcast ADS-B turbulence messages from a transmitting aircraft via ADS-B datalink, process the received ADS-B turbulence message by decoding the message in accordance with standard ADS-B message structure protocols thereby retrieving the turbulence data, (Par. 0027; See "As noted above, the ADS-B pod 10 is designed to independently and continuously capture, store, and transmit aircraft flight data information to ADS-B ground stations. This data includes, but is not limited to the real-time airspeed, altitude, identification code and location of the aircraft to which the pod is secured. As such, the pod 10 functions to independently capture such information using an integrated sensor suite 20.")
Regarding claim 20, Hampel et al. teaches The computer executable code of claim 19 wherein pilot display control inputs include; map format, display interval , number of time intervals, altitude window, proximity circle radius, aggregation time, historical aggregation mode, and statistical mode. (Col. 1, ll. 60-67 - Col. 2, ll. 1-13; See "FIG. 1 is a map diagram illustrating turbulence data obtained by forecast models. Map 10 shows areas that are likely to be affected by turbulence. The darker pattern indicates a likelihood of a relatively severe level of turbulence, whereas the lighter pattern indicates a likelihood of a relatively moderate level of turbulence. The data derived from the forecast models may be regularly updated and is typically based on mathematical models. The data may be generated for different timeslots and altitude ranges so that a flight route may be planned and amended accordingly. These maps are generated via forecast models generally based on weather conditions, but suffer from severe inaccuracies due to the inability to correctly estimate the effect of the various weather conditions on turbulence. First, not all clouds lead to turbulence, and second, various conditions such as clear-air turbulence (CAT) cannot be accurately forecasted. Therefore, currently available solutions for obtaining and presenting turbulence data tend to suffer both from 'no detection' scenarios and 'false alarm' scenarios which generally undermine the reliability of turbulence monitoring." & Col. 2, ll. 31-44; See "Embodiments 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further rejections and objections must also be resolved i.e. the claim objection & 101 rejection in order for claim 19 to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:00am-5:00pm (EST) Monday-Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
9/15/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661